Exhibit 10.1

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) dated as of August 18, 2006, by
and between VIRAGEN INTERNATIONAL, INC., a Delaware corporation (the “Company”),
and Ole Martin Siem (“Subscriber”).

WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Regulation S (“Regulation S”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “1933 Act”);

WHEREAS, Subscriber has previously acquired shares of the Company’s Series C 24%
Cumulative Preferred Stock (the “Series C Preferred Stock”) and in connection
therewith received various offering materials (the “Documents”); and

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to Subscriber, as provided
herein, and Subscriber shall purchase 3,154 shares of Series D 24% Cumulative
Preferred Stock of the Company (“Preferred Stock”) at a stated value of $100.00
per share for a total purchase price of $315,400 (the “Purchase Price”), subject
to the rights and preferences described in the form of Certificate of
Designation, Preferences and Rights (“Certificate of Designation”) attached as
Exhibit A to this Agreement. The Preferred Stock is sometimes referred to herein
as the “Securities.”

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and Subscriber hereby agree as follows:

1. Purchase of Preferred Stock. Subject to the satisfaction or waiver of the
terms and conditions of this Agreement, Subscriber shall purchase and the
Company shall sell to Subscriber the number of shares of Preferred Stock set
forth above. Subscriber hereby authorizes Dawson James (as defined below) to act
on Subscriber’s behalf to determine whether the conditions have been satisfied
or waive any conditions. At the Closing, the Company shall issue and deliver the
certificates for the Preferred Stock in exchange for the Purchase Price.

2. Closing. The consummation of the transactions contemplated herein shall take
place at the offices of Dawson James Securities, Inc. (“Dawson James”), 925
South Federal Highway, 6th Floor, Boca Raton, Florida 33432, upon the
satisfaction or waiver of all conditions to Closing (“Closing Date”) as
established by Dawson James, including the conditions to closing set forth in
Schedule 1 annexed hereto.

3. Subscriber’s Representations and Warranties. Subscriber hereby represents and
warrants to and agrees with the Company that:

(a) Organization and Standing of the Subscriber. If the Subscriber is an entity,
such Subscriber is a corporation, partnership or other entity duly incorporated
or organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization.

(b) Authorization and Power. Subscriber has the requisite power and authority to
enter into and perform this Agreement and to purchase the Securities being sold
to it hereunder. The execution, delivery and performance of this Agreement by
Subscriber and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary entity action, and no
further consent or authorization of Subscriber or its Board of Directors,
stockholders, partners, members, or other persons as the case may be, is
required. This Agreement has been duly authorized, executed and delivered by
Subscriber and constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of the Subscriber enforceable against the
Subscriber in accordance with the terms thereof.



--------------------------------------------------------------------------------

(c) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by Subscriber of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of Subscriber’s
charter documents or bylaws or other organizational documents or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which Subscriber is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to Subscriber or its properties (except for such conflicts, defaults
and violations as would not, individually or in the aggregate, have a material
adverse effect on Subscriber). Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or to purchase the Securities in accordance
with the terms hereof, provided that for purposes of the representation made in
this sentence, Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.

(d) Previous Investment In Series C Preferred Stock. Subscriber has previously
invested in the Company’s Series C Preferred Stock and has received Documents of
the Company in connection with that investment.

(e) Information on Company. In addition to receipt of the Documents, Subscriber
has had access at the EDGAR Website of the Commission to the Company’s Form 10-K
for the year ended June 30, 2005 and all the periodic and current reports as
filed with the Commission (hereinafter referred to as the “Reports”). In
addition, Subscriber has received in writing from the Company such other
information concerning its operations, financial condition and other matters as
the Subscriber has requested in writing (such other information is collectively,
the “Other Written Information”), and considered all factors Subscriber deems
material in deciding on the advisability of investing in the Securities.

(f) Acknowledgements by Subscriber. Subscriber acknowledges that the Preferred
Stock being acquired pursuant hereto will be junior and subordinate to the
Series C Preferred Stock previously issued by the Company to Subscriber as well
as to other subscribers in that offering. Accordingly, the Series C Preferred
Stock will be deemed to have priority over the Preferred Stock acquired pursuant
hereto with respect to dividends, liquidation and redemption rights. The
Preferred Stock is not convertible into common stock of the Company nor will the
purchase of the Securities by the Subscriber include any shares of common stock
or other securities exercisable for or convertible into common stock of the
Company. Subscriber acknowledges that Dawson James will receive an 8% cash
selling commission for the sale of the Securities and a non-accountable expense
allowance of 2% of the value of the Securities. The terms of the Preferred Stock
are described in the Certificate of Designation annexed to this Subscription
Agreement as Exhibit A.

(g) Information on Subscriber. The Subscriber is, an “accredited investor”, as
such term is defined in Regulation D promulgated by the Commission under the
1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. The Subscriber has the authority and is
duly and legally qualified to purchase and own the Securities. The Subscriber is
able to bear the risk of such investment for an indefinite period and to afford
a complete loss of the entire investment. The information set forth on the
signature page hereto regarding the Subscriber is accurate.

 

2



--------------------------------------------------------------------------------

(h) Purchase of Securities. Subscriber will purchase the Securities as principal
for its own account for investment only and not with a view toward, or for
resale in connection with, the public sale or any distribution thereof.

(i) Offshore Transaction.

(i) Subscriber is not a U.S. person (whenever such term is used herein, it shall
have the meaning given in Regulation S).

(ii) At the time Subscriber executed and delivered this Agreement, Subscriber
was outside the United States and is outside of the United States as of the date
of the execution and delivery of this Agreement.

(iii) Purchaser is acquiring the Preferred Stock for its own account and not on
behalf of any U.S. person, and the sale has not been pre-arranged with a
purchaser in the United States.

(iv) Any distributor participating in the offering of the Preferred Stock has
agreed in writing that all offers and sales of the Securities prior to the
expiration of a period commencing on the date of the Closing and ending one year
thereafter, unless adjusted as hereinafter provided (the “Restricted Period”),
shall only be made in compliance with the safe harbor contained in Regulation S,
pursuant to registration of the Securities under the 1933 Act or pursuant to an
exemption from registration.

(v) Subscriber represents and warrants and hereby agrees that all offers and
sales of the Preferred Stock prior to the expiration of the Restricted Period
shall only be made in compliance with the safe harbor contained in Regulation S,
pursuant to registration of the Preferred Stock under the 1933 Act or pursuant
to an exemption from registration, and all offers and sales after the Restricted
Period shall be made only pursuant to such a registration or to such exemption
from registration.

(vi) Subscriber acknowledges that, in the view of the Securities and Exchange
Commission (“SEC”), the statutory exemption claimed in this transaction would
not be present if the offering of Preferred Stock, although in technical
compliance with Regulation S, is part of a plan or scheme to evade the
registration provisions of the 1933 Act. Subscriber is acquiring the Preferred
Stock for investment purposes and has no present intention to sell the Preferred
Stock in the United States or to a U.S. person or for the account or benefit of
a U.S. person either now or promptly after the expiration of the Restricted
Period.

(vii) Subscriber is not an underwriter of, or dealer in, the Preferred Stock;
and Subscriber is not participating, pursuant to a contractual agreement in the
distribution of the Preferred Stock.

(viii) The undersigned will not engage in any hedging transactions as precluded
by Regulation S under the Act.

(ix) Subscriber hereby agrees that the Company may insert the following or
similar legend on the face of the certificates evidencing the Preferred Stock in
compliance with Regulation S of the 1933 Act:

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THESE SECURITIES
HAVE BEEN ACQUIRED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION
S PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS

 

3



--------------------------------------------------------------------------------

AMENDED (THE “ACT”). THE SECURITIES ARE “RESTRICTED” AND MAY NOT BE OFFERED OR
SOLD IN THE UNITED STATES OR TO U.S. PERSONS (AS SUCH TERM IS DEFINED IN
REGULATION S PROMULGATED UNDER THE ACT) UNLESS THE SECURITIES ARE REGISTERED
UNDER THE ACT, PURSUANT TO REGULATION S OR PURSUANT TO AVAILABLE EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE ACT, AND THE COMPANY WILL BE PROVIDED WITH
OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE. FURTHER HEDGING TRANSACTIONS
INVOLVING THE SHARES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE ACT.”

(j) Preferred Stock Legend. In addition to the legend described above, the
Preferred Stock shall bear the following or similar legend:

“THIS PREFERRED STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED. THIS PREFERRED STOCK MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THESE
SHARES OF PREFERRED STOCK UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO VIRAGEN INTERNATIONAL, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.”

(k) Communication of Offer. The offer to sell the Securities was directly
communicated to the Subscriber by the Company. At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.

(l) No Governmental Review. Subscriber understands that no United States federal
or state agency or any other governmental or state agency has passed on or made
recommendations or endorsement of the Securities or the suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.

(m) Correctness of Representations. Subscriber represents that the foregoing
representations and warranties are true and correct as of the date hereof.

4. Company Representations and Warranties. The Company represents and warrants
to and agrees with Subscriber that except as set forth in the Reports and as
otherwise qualified in the Documents.

(a) Due Incorporation. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite corporate power to own its properties and to carry on its business
as disclosed in the Reports. The Company is duly qualified to do business and is
in good standing in each jurisdiction where the nature of the business conducted
or property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. For purpose of this Agreement, a “Material Adverse Effect” shall
mean a material adverse effect on the financial condition, results of
operations, properties or business of the Company and its subsidiaries taken as
a whole. For purposes of this Agreement, “Subsidiary” means, with respect to any
entity at any date, any corporation, limited or general partnership, limited
liability company,

 

4



--------------------------------------------------------------------------------

trust, estate, association, joint venture or other business entity of which more
than 50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity. All the Company’s Subsidiaries as of the
Closing Date are set forth in the Reports.

(b) Company Representations under Regulation S. The Company makes the following
representations and warranties as to Regulation S:

(i) Reporting Company Status. The Company is a reporting issuer as defined by
Rule 902 of Regulation S and is issuing the Securities as Category 3 securities
under Rule 902 of Regulation S;

(ii) Offshore Transaction. The Company has not offered the Securities to any
person in the United States or to any U.S. person or for the account or benefit
of any U.S. person; and

(iii) No Directed Selling Efforts. In regard to this transaction, the Company
has not conducted any “directed selling efforts” as that term is defined in Rule
902 of Regulation S, nor has the Company conducted any general solicitation
relating to the offer and sale of the within securities to persons resident
within the United States or elsewhere.

(c) Outstanding Stock. All issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable.

(d) Authority; Enforceability. This Agreement, the Documents, the Preferred
Stock, Certificate of Designation and any other agreements delivered together
with this Agreement or in connection herewith (collectively “Transaction
Documents”) have been duly authorized, executed and delivered by the Company and
are valid and binding agreements enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity. The Company has
full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform its obligations thereunder.

(e) Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, any Principal Market (as defined in Section 7(b) of
this Agreement), nor the Company’s stockholders is required for the execution by
the Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Securities. The issuance and sale of
the Preferred Stock and the Transaction Documents have been approved by the
Company’s Board of Directors.

(f) No Violation or Conflict. Assuming the representations and warranties of the
Subscriber in Section 3 are true and correct, neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under this
Agreement and all other Transaction Documents entered into by the Company will:

(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default in any material respect) of a material
nature under (A) the certificate of incorporation or bylaws of the Company,
(B) to the Company’s knowledge, any decree, judgment, order, law, treaty, rule,
regulation or

 

5



--------------------------------------------------------------------------------

determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or to the
Company’s knowledge;

(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its
Affiliates; or

(iii) result in the activation of any anti-dilution rights or a reset or
repricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
obligation of the Company; or

(iv) result in the activation of any piggy-back registration rights of any
person or entity holding securities or debt of the Company or having the right
to receive securities of the Company.

(g) The Securities. The Securities upon issuance:

(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws;

(ii) have been, or will be, duly and validly authorized and on the date of
issuance of the Securities, will be duly and validly issued, fully paid and
nonassessable;

(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company;

(iv) will not subject the holders thereof to personal liability by reason of
being such holders, provided Subscriber’s representations herein are true and
accurate and Subscriber takes no action or fails to take any actions required
for their purchase of the Securities to be in compliance with all applicable
laws and regulations; and

(v) will not result in a violation of Section 5 under the 1933 Act.

(h) Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction Documents.
Except as disclosed in the Reports, there is no pending or, to the best
knowledge of the Company, basis for or threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates which litigation
if adversely determined would have a Material Adverse Effect.

(i) Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to Section 13(a) and 15(d) of the Securities
Exchange Act of 1934 (the “1934 Act”) and has a class of common shares
registered pursuant to Section 12(g) of the 1934 Act. Pursuant to the provisions
of the 1934 Act, the Company has filed all reports and other materials required
to be filed thereunder with the Commission during the preceding twelve months.

 

6



--------------------------------------------------------------------------------

(j) No Market Manipulation. The Company and its Affiliates have not taken, and
will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the common stock of the Company to facilitate the sale or resale of
the Securities or affect the price at which the Securities may be issued or
resold, provided, however, that this provision shall not prevent the Company
from engaging in investor relations/public relations activities consistent with
past practices.

(k) Information Concerning Company. The Reports, as amended, the Documents and
Transaction Documents contain all material information relating to the Company
and its subsidiaries and their operations and financial condition and other
information, as of their respective dates required to be disclosed therein.
Since the last day of the fiscal year of the most recent annual audited
financial statements included in the Reports (“Latest Financial Date”), and
except as modified in the Other Written Information, there has been no Material
Adverse Event relating to the Company’s business, financial condition or affairs
not disclosed in the Reports. The Reports do not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances when made.

(l) Stop Transfer. The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws, including
Regulation S, and unless contemporaneous notice of such instruction is given to
the Subscriber.

(m) Defaults. The Company is not in violation of its certificate or articles of
incorporation or bylaws. The Company, to the best of its knowledge, is (i) not
in default under or in violation of any material agreement or instrument to
which it is a party or by which it or any of its properties are bound or
affected, which default or violation would have a Material Adverse Effect,
(ii) not in default with respect to any order of any court, arbitrator or
governmental body or subject to or party to any order of any court or
governmental authority arising out of any action, suit or proceeding under any
statute or other law respecting antitrust, monopoly, restraint of trade, unfair
competition or similar matters, or (iii) not in violation of any statute, rule
or regulation of any governmental authority which violation would have a
Material Adverse Effect.

(n) Not an Integrated Offering. Neither the Company, nor any of its Affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules of any Principal Market [as defined in
Section 7(b)] which would impair the exemptions relied upon in this offering or
the Company’s ability to timely comply with its obligations hereunder. Nor will
the Company or any of its Affiliates take any action or steps that would cause
the offer or issuance of the Securities to be integrated with other offerings
which would impair the exemptions relied upon in this offering or the Company’s
ability to timely comply with its obligations hereunder. The Company and its
Affiliates will not conduct any offering other than the transactions
contemplated hereby that will be integrated with the offer or issuance of the
Securities, which would impair the exemptions relied upon in this offering or
the Company’s ability to timely comply with its obligations hereunder.

(o) No General Solicitation. Neither the Company, nor any of its Affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.

 

7



--------------------------------------------------------------------------------

(p) Quotation. The common stock of the Company is included for quotation on the
Over-the-Counter Market. Except as disclosed in the Reports, the Company has not
received any oral or written notice that the Common Stock is not eligible, nor
will become ineligible for trading on the Over-the-Counter Market, nor that its
Common Stock does not meet all requirements for the continuation of such
inclusion.

(q) No Undisclosed Liabilities. The Company has no liabilities or obligations
which are material, individually or in the aggregate, which are not disclosed in
the Reports and Other Written Information, other than those incurred in the
ordinary course of the Company’s businesses since the Latest Financial Date and
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(r) No Undisclosed Events or Circumstances. Since the Latest Financial Date, no
event or circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.

(s) Capitalization. The authorized and outstanding capital stock of the Company
as of the date of this Agreement (not including the Securities and the Series C
Preferred Stock) are set forth in the Documents. Except as set forth therein,
there are no options, warrants, or rights to subscribe to, securities, rights or
obligations convertible into or exchangeable for or giving any right to
subscribe for any shares of capital stock of the Company or any of its
Subsidiaries. All of the outstanding shares of Common Stock of the Company have
been duly and validly authorized and issued and are fully paid and
nonassessable.

(t) No Disagreements with Accountants and Lawyers. There are no disagreements of
any kind during the two fiscal years preceding the date of this Agreement,
presently existing, or reasonably anticipated by the Company to arise, between
the Company and the accountants and lawyers formerly or presently employed by
the Company, including but not limited to disputes or conflicts over payment
owed to such accountants and lawyers.

(u) Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(v) Correctness of Representations. The Company represents that the information
in the Documents is true and correct in all material respects as of the date
hereof, and the foregoing representations and warranties are true and correct as
of the date hereof in all material respects.

(w) Survival. The foregoing representations and warranties shall survive until
three years after the Closing Date.

5. Private Offering. The offer and issuance of the Securities to the Subscriber
is being made pursuant to the exemption from the registration provisions of the
1933 Act afforded by Regulation S.

6 Concerning the Preferred Stock.

(a) No Interest. Nothing contained herein or in any document referred to herein
or delivered in connection herewith shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest or

 

8



--------------------------------------------------------------------------------

dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Subscriber and thus refunded to the
Company.

(b) Redemption. The Preferred Stock shall not be redeemable or callable except
as described in the Certificate of Designation.

7. Covenants of the Company. The Company covenants and agrees with Subscriber
that so long as Subscriber owns the Preferred Stock, the Company will use its
best efforts in good faith to do the following:

(a) Stop Orders. The Company will advise Subscriber, within four hours after the
Company receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.

(b) Over-the-Counter Market. The Company will continue the inclusion for the
quotation of its Common Stock in the Over-the-Counter Market (the “Principal
Market”), and will comply in all respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the Principal Market, as
applicable. As of the date of this Agreement, the Over-the-Counter Market is the
Principal Market.

(c) Market Regulations. The Company shall notify the Commission, the Principal
Market and applicable state authorities, in accordance with their requirements,
of the transactions contemplated by this Agreement, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Securities to
Subscriber.

(d) Filing Requirements. From the date of this Agreement and until the sooner of
(i) two (2) years after the date hereof or (ii) until all the Preferred Stock is
no longer outstanding, the Company will (A) comply in all respects with its
reporting and filing obligations under the 1934 Act and (B) cause its Common
Stock to continue to be registered under Section 12(g) of the 1934 Act. The
Company will use its best efforts not to take any action or file any document
(whether or not permitted by the 1933 Act or the 1934 Act or the rules
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under said acts.

(e) Taxes. From the date of this Agreement and until the sooner of (i) two
(2) years after the date hereof, or (ii) until all the Preferred Stock is no
longer outstanding, the Company will promptly pay and discharge, or cause to be
paid and discharged, when due and payable, all lawful taxes, assessments and
governmental charges or levies imposed upon the income, profits, property or
business of the Company; provided, however, that any such tax, assessment,
charge or levy need not be paid if the validity thereof shall currently be
contested in good faith by appropriate proceedings and if the Company shall have
set aside on its books adequate reserves with respect thereto, and provided,
further, that the Company will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefore.

(f) Insurance. From the date of this Agreement and until the sooner of (i) two
(2) years after the date hereof, or (ii) until all the Preferred Stock is no
longer outstanding, the Company will keep its assets which are of an insurable
character insured by financially sound and reputable insurers against loss or
damage by fire, explosion and other risks customarily insured against by
companies in the Company’s line of business, in amounts sufficient to prevent
the Company from becoming a co-insurer and not in any event less than one
hundred percent (100%) of the insurable value of the property insured; and the
Company will

 

9



--------------------------------------------------------------------------------

maintain, with financially sound and reputable insurers, insurance against other
hazards and risks and liability to persons and property to the extent and in the
manner customary for companies in similar businesses similarly situated and to
the extent available on commercially reasonable terms.

(g) Books and Records. From the date of this Agreement and until the sooner of
(i) two (2) years after the date hereof, or (ii) until all the Preferred Stock
is no longer outstanding, the Company will keep true records and books of
account in which full, true and correct entries will be made of all dealings or
transactions in relation to its business and affairs in accordance with
generally accepted accounting principles applied on a consistent basis.

(h) Governmental Authorities. From the date of this Agreement and until the
sooner of (i) two (2) years after the date hereof, or (ii) until all the
Preferred Stock is no longer outstanding, the Company shall duly observe and
conform in all material respects to all valid requirements of governmental
authorities relating to the conduct of its business or to its properties or
assets.

(i) Intellectual Property. From the date of this Agreement and until the sooner
of (i) two (2) years after the date hereof, or (ii) until all the Preferred
Stock is no longer outstanding, the Company shall maintain in full force and
effect its corporate existence, rights and franchises and all licenses and other
rights to use intellectual property owned or possessed by it and reasonably
deemed to be necessary to the conduct of its business, unless it is sold for
value.

(j) Properties. From the date of this Agreement and until the sooner of (i) two
(2) years after the date hereof, or (ii) until all the Preferred Stock is no
longer outstanding, the Company will keep its properties in good repair, working
order and condition, reasonable wear and tear excepted, and from time to time
make all necessary and proper repairs, renewals, replacements, additions and
improvements thereto; and the Company will at all times comply with each
provision of all leases to which it is a party or under which it occupies
property if the breach of such provision could reasonably be expected to have a
Material Adverse Effect.

(k) Non-Public Information. The Company covenants and agrees that neither it nor
any other person acting on its behalf will provide any Subscriber or its agents
or counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto Subscriber shall have agreed in
writing to receive such information. The Company understands and confirms that
Subscriber shall be relying on the foregoing representations in effecting
transactions in securities of the Company.

8. Covenants of the Company and Subscriber Regarding Indemnification.

(a) The Company agrees to indemnify, hold harmless, reimburse and defend
Subscriber, the Subscriber’s officers, directors, agents, Affiliates, control
persons, and principal shareholders or other equity holders against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees and expenses) of any nature, incurred by or imposed upon the Subscriber or
any such person which results, arises out of or is based upon (i) any
misrepresentation by Company or breach of any warranty by Company in this
Agreement, in the Documents or in any Exhibits attached hereto, or other
agreement delivered pursuant hereto; or (ii) after any applicable notice and/or
cure periods, any breach or default in performance by the Company of any
covenant or undertaking to be performed by the Company hereunder, or any other
agreement entered into by the Company and Subscriber relating hereto.

(b) Subscriber agrees to indemnify, hold harmless, reimburse and defend the
Company and each of the Company’s officers, directors, agents, Affiliates,
control persons against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees and expenses) of any nature, incurred by
or imposed upon the Company or any such person which results, arises out of or
is based upon (i) any material misrepresentation by Subscriber in this Agreement
or in any Exhibits or Schedules attached

 

10



--------------------------------------------------------------------------------

hereto, or other agreement delivered pursuant hereto; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
Subscriber of any covenant or undertaking to be performed by Subscriber
hereunder, or any other agreement entered into by the Company and Subscriber,
relating hereto.

(c) In no event shall the liability of Subscriber or permitted successor
hereunder or under any Transaction Document or other agreement delivered in
connection herewith be greater in amount than the dollar amount of the Purchase
Price.

9. Miscellaneous.

(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or
(iv) transmitted by hand delivery, telegram, or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Viragen International,
Inc., 865 S.W. 78th Avenue, Suite 100, Plantation, Florida 33324, telecopier:
(954) 233-1414, and (ii) if to the Subscriber, to: the one or more addresses and
telecopier numbers indicated on the signature page hereto. The Company may
change its address for notices but only to an address and fax number located in
the United States.

(b) Entire Agreement; Assignment. This Agreement, the Documents and other
documents delivered in connection herewith represent the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by both parties. Neither the Company nor the
Subscriber has relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith. No right or obligation of
the Company shall be assigned without prior notice to and the written consent of
the Subscriber.

(c) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.

(d) Law Governing this Agreement. This Agreement and all disputes arising
therefrom and the transaction contemplated thereby shall be governed by and
construed in accordance with the laws of the State of Florida without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction. Any action brought by any party
against another party concerning this Agreement or any of the transactions
contemplated by this Agreement shall be brought only in the civil or state
courts of Florida or in the federal courts located in Broward County, Florida.
The parties and the individuals executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Company
agree to submit to the personal jurisdiction of such courts for such purposes
and hereby waive trial by jury in any such action or proceeding. The prevailing
party shall be entitled to recover from the adverse party its reasonable
attorney’s fees, costs and expenses. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.

 

11



--------------------------------------------------------------------------------

(e) Specific Enforcement, Consent to Jurisdiction. The Company and Subscriber
acknowledge and agree that irreparable damage may occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek one or more preliminary and final injunctions
to prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which any of them may be entitled by law or equity. Subject to
Section 9(d) hereof, each of the Company, Subscriber and any signator hereto in
his personal capacity hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction in Florida of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

VIRAGEN INTERNATIONAL, INC. a Delaware corporation By:  

/s/ Dennis W. Healey

Name:   Dennis W. Healey Title:   Executive Vice President/CFO Dated:   August
18, 2006

 

SUBSCRIBER

 

PURCHASE

PRICE AND

STATED VALUE

OF PREFERRED

STOCK

 

COMMON

SHARES

Ole Martin Siem  

$315,400

 

—

Postboks 221     Sande 3071     Norway     OR     Ore Bergard     Sande 3070    
Norway     Fax:    

/s/ O.M. Siem

    (Signature)     By:    



--------------------------------------------------------------------------------

SCHEDULE 1

1.1. Deliveries.

(a) On the Closing Date, the Company shall deliver or cause to be delivered to
each Subscriber the following:

(i) this Agreement duly executed by the Company;

(ii) a legal opinion of Company Counsel, in the form of Exhibit A attached
hereto;

(iii) certificates registered in the name of the Subscriber representing the
number of shares of Series D Preferred Stock being sold to such Subscriber
hereunder as set forth opposite such Subscriber’s name on the signature page
hereto;

(iv) certificates registered in the name of the Subscriber representing the
number of shares of Common Stock being sold to such Subscriber hereunder as set
forth opposite such Subscriber’s name on the signature page hereto;

(v) a certificate evidencing the incorporation (or other organization) and good
standing of the Company and each of its Subsidiaries in such entity’s state of
incorporation or organization and, as to the Company, in the State of Florida,
as of a date within ten (10) days of the Closing Date;

(vi) a certified copy of the Corporation’s Certificate of Incorporation as
amended, including the Certificate of Designation with respect to the Series D
Preferred Stock, as certified by the Secretary of State of the State of Delaware
as of a date within ten days of the Closing Date; and

(vii) a certificate of the chief executive officer and chief financial officer
of the Company to the effect of compliance with Section 1.2 (b)(i), (ii),
(iv) and (v).

(b) On the Closing Date, each Subscriber shall deliver or cause to be delivered
to the Company the following:

(i) this Agreement duly executed by such Subscriber; and

(ii) Subscriber’s Purchase Price for the Preferred Stock being purchased.

1.2. Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i) the accuracy in all respects when made and on the Closing Date of the
representations and warranties of the Subscribers contained herein;

(ii) all obligations, covenants and agreements of the Subscribers required to be
performed at or prior to the Closing Date shall have been performed; and

 

i



--------------------------------------------------------------------------------

(iii) the delivery by the Subscribers of the items set forth in Section 1.1(b)
of this Agreement.

(b) The respective obligations of the Subscribers hereunder in connection with
the Closing are subject to the following conditions being met:

(i) the accuracy in all respects on the date hereof and on the Closing Date of
the representations and warranties of the Company contained herein;

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii) the delivery by the Company of the items set forth in Section 1.1(a) of
this Agreement;

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

(v) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission, and, at any time prior to the Closing
Date, trading in securities generally as reported by Bloomberg Financial Markets
shall not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or Florida or New York State authorities nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of Subscriber, makes it impracticable or inadvisable to purchase the
Preferred Stock at the Closing.

 

ii



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE TO SET FORTH DESIGNATIONS,

PREFERENCES AND RIGHTS OF

SERIES D 24% CUMULATIVE PREFERRED STOCK,

$0.01 PAR VALUE PER SHARE

It is hereby certified that:

I. The name of the corporation is Viragen International, Inc. (the
“Corporation”), a Delaware corporation.

II. Set forth hereinafter is a statement of the voting powers, preferences,
limitations, restrictions and relative rights of shares of Series D 24%
Cumulative Preferred Stock, hereinafter designated as contained in a resolution
of the Board of Directors of the Corporation pursuant to a provision of the
Certificate of Incorporation of the Corporation permitting the issuance of said
Series D 24% Cumulative Preferred Stock by resolution of the Board of Directors:

Creation of Series D 24% Cumulative Preferred Stock. Pursuant to authority
conferred upon the Board of Directors by the Certificate of Incorporation, said
Board of Directors adopt a resolution providing for the designation and issuance
of a series of 15,000 shares of Series D 24% Cumulative Preferred Stock pursuant
to action by the Board of Directors dated August 6, 2006, which resolution is as
follows:

SERIES D 24% CUMULATIVE PREFERRED STOCK

1. Designation: Number of Shares. The designation of said series of preferred
stock shall be Series D 24% Cumulative Preferred Stock (the “Series D Preferred
Stock”). The number of shares of Series D Preferred Stock shall be 15,000
shares. Each share of Series D Preferred Stock shall have a stated value equal
to $100 (as adjusted for any stock dividends, combinations or splits with
respect to such shares) (the “Stated Value”), and $0.01 par value. The
Corporation will not issue more than 15,000 shares of Series D Preferred Stock.

2. Dividends.

(a) Other than with respect to the Corporation’s Series C 24% Cumulative
Preferred Stock (the “Series C Preferred Stock”), which shall be senior to the
Series D Preferred Stock, the Holders of outstanding shares of Series D
Preferred Stock (“Holders”) shall be entitled to receive preferential dividends
in cash out of any funds of the Corporation before any dividend or other
distribution will be paid or declared and set apart for payment on any shares of
any Common Stock, or other class of stock presently authorized or to be
authorized (the Common Stock, and such other stock being hereinafter
collectively the “Junior Stock”) at the rate of 24% per annum on the Stated
Value, from the date of issuance, payable in cash on the earlier of (i) annually
in arrears commencing August 18, 2007 and annually thereafter on each
August 18th in cash or (ii) upon redemption, as hereinafter provided, following
the closing of any subsequent financing (whether done in one or more related
financings of debt or equity) by the Company and/or its parent company, Viragen,
Inc., with gross proceeds equal to or greater than $7,000,000. To the extent not
prohibited by law, dividends must be paid to the Holders not later than five
(5) business days after the end of each period for which dividends are payable.

(b) The dividends on the Series D Preferred Stock, at the rates provided above,
shall be cumulative whether or not declared so that, if at any time full
cumulative dividends at the rate

 

A-1



--------------------------------------------------------------------------------

aforesaid on all shares of the Series D Preferred Stock then outstanding, from
the date from and after which dividends thereon are cumulative to the end of the
annual dividend period next preceding such time shall not have been paid or
declared and set apart for payment, or if the full dividend on all such
outstanding Series D Preferred Stock for the then current dividend period shall
not have been paid or declared and set apart for payment, the amount of the
deficiency shall be paid or declared and set apart for payment before any sum
shall be set apart for or applied by the Corporation or a subsidiary of the
Corporation to the purchase, redemption or other acquisition of the Series D
Preferred Stock and before any dividend or other distribution shall be paid or
declared and set apart for payment on any Junior Stock and before any sum shall
be set aside for or applied to the purchase, redemption or other acquisition of
Junior Stock.

(c) Dividends on all shares of the Series D Preferred Stock shall begin to
accrue and be cumulative from and after the date of issuance thereof. A dividend
period shall be deemed to commence on the day following a dividend payment date
herein specified and to end on the next succeeding dividend payment date herein
specified.

3. Liquidation.

(a) Upon the dissolution, liquidation or winding-up of the Corporation, whether
voluntary or involuntary, and subject to the priority of the Series C Preferred
Stock, the Holders of the Series D Preferred Stock shall be entitled to receive
before any payment or distribution shall be made on Junior Stock, out of the
assets of the Corporation available for distribution to stockholders, the Stated
Value per share of Series D Preferred Stock and all accrued and unpaid dividends
to and including the year-end of the year of redemption or liquidation. For
these purposes a year end shall be each August 18. Upon the payment in full of
all amounts due to Holders of the Series C Preferred Stock and then to the
holders of the Series D Preferred Stock, the holders of the Common Stock of the
Corporation and any other class of Junior Stock shall receive all remaining
assets of the Corporation legally available for distribution. If the assets of
the Corporation available for distribution to the Holders of the Series C
Preferred Stock and the Series D Preferred Stock shall be insufficient to permit
payment in full of the amounts payable to the Holders of both the Series C
Preferred Stock and the Series D Preferred Stock upon such liquidation,
dissolution or winding-up, whether voluntary or involuntary, then all such
assets of the Corporation shall be distributed to the exclusion of the holders
of shares of Junior Stock first to the Holders of the Series C Preferred Stock,
and any remaining assets shall then be distributed to the holders of the Series
D Preferred Stock, and each Holder of the Series D Preferred Stock shall receive
a percentage of the funds available equal to the full amount of such funds
payable to such holder as a liquidation preference, in accordance with each
respective designation of preferences and rights, as a percentage of the full
amount of funds available for such payment payable to all holders of Series D
Preferred Stock.

(b) The purchase or the redemption by the Corporation of shares of any class of
stock, the merger or consolidation of the Corporation with or into any other
corporation or entity other than its parent, Viragen, Inc., or the sale or
transfer by the Corporation of substantially all of its assets shall be deemed
to be a liquidation, dissolution or winding-up of the Corporation for the
purposes of this paragraph 3.

4. Voting Rights. The Holder of shares of Series D Preferred Stock shall not
have voting rights except as described in Section 5 hereof.

 

A-2



--------------------------------------------------------------------------------

5. Restrictions and Limitations.

(a) Amendments to Charter. The Corporation shall not amend its certificate of
incorporation or designate any class or series of preferred stock without the
approval by the Holders of at least 70% of the then outstanding shares of Series
D Preferred Stock if such amendment would:

(i) change the relative seniority rights of the Holders of Series D Preferred
Stock as to the payment of dividends or in any payment on liquidation in
relation to the holders of any other capital stock of the Corporation, or create
any other class or series of capital stock entitled to parity or seniority as to
the payment of dividends or any payment on liquidation in relation to the
Holders of Series D Preferred Stock;

(ii) reduce the amount payable to the Holders of Series D Preferred Stock upon
the voluntary or involuntary liquidation, dissolution or winding up of the
Corporation, or change the relative seniority of the liquidation preferences of
the Holders of Series D Preferred Stock to the rights upon liquidation of the
holders of other capital stock of the Corporation, or change the dividend rights
of the Holders of Series D Preferred Stock or otherwise change the rights of the
Holders of the Series D Preferred Stock under this Certificate to Set Forth
Designations, Preferences and Rights of Series D 24% Cumulative Preferred Stock,
$0.01 par value per share (the “Certificate of Designations of Series D
Preferred Stock”);

(iii) cancel or modify the rights of the Holders of Series D Preferred Stock
provided for in this Section 5.

(b) Other than with respect to the Series C Preferred Stock, the Corporation
shall not redeem, repurchase or otherwise acquire any shares of capital stock of
the Corporation without the approval of the Holders of at least, 70% of the then
outstanding shares of Series D Preferred Stock until after the expiration of the
Holders redemption rights under Section 6 below and performance thereof by the
Corporation to the extent required.

(c) Other than with respect to the Series C Preferred Stock and the Series D
Preferred Stock, the Corporation shall not, directly or indirectly, declare or
pay cash dividends or distributions on its capital stock without the approval of
the Holders of at least 70% of the then outstanding shares of Series D Preferred
Stock until after the expiration of the Holders’ redemption rights under
Section 6 below and performance thereof by the Corporation to the extent
required.

6. Redemption.

(a) Subject to the priority of the Series C Preferred Stock and the restrictions
contained in Paragraph 5(c) of the Certificate to Set Forth Designations,
Preferences and Rights of Series C 24% Cumulative Preferred Stock, $0.01 par
value per share, the Series D Preferred Stock is redeemable by either party upon
the earlier of (i) eighteen (18) months from issuance or (ii) at such time as
the Corporation and/or its parent, Viragen, Inc. (the “Parent”), completes a
subsequent financing, of either debt or equity, in a single transaction or
series of related transactions resulting in the receipt of aggregate gross
proceeds (without duplication) to the Corporation and/or the Parent of
$7,000,000 or more, each Holder may require the Corporation to redeem, at the
sole option of the Holder, all or a portion of each Holder’s Series D Preferred
Stock outstanding at such time at the Stated Value, including any accrued but
unpaid dividend, rounded up to the year-end (the next August 18) of the year of
redemption. The Corporation shall provide notice to the Holders within 5 days of
the completion of such subsequent financing, and the Holders shall have 10 days
following the issuance of such notice in order to elect redemption. Payment of
the redemption amount as aforesaid shall be made within 30 days of receipt of
such written election and against surrender of any stock certificates
representing the shares of Series D Preferred Stock to be redeemed.

 

A-3



--------------------------------------------------------------------------------

(b) Subject to the priority of the Series C Preferred Stock and the restrictions
contained in Paragraph 5(c) of the Certificate to Set Forth Designations,
Preferences and Rights of Series C 24% Cumulative Preferred Stock, $0.01 par
value per share, at such time as the Corporation and/or its Parent completes a
subsequent financing, of either debt or equity, in a single transaction or
series of related transactions resulting in the receipt of aggregate gross
proceeds (without duplication) to the Corporation and/or the Parent of
$7,000,000 or more, the Corporation may redeem, at its sole option, all, but not
less than all, of the Series D Preferred Stock outstanding at such time at the
Stated Value thereof plus all accrued but unpaid dividends, rounded up to the
year-end (the next August 18) of the year of redemption. The Corporation shall
provide written notice of its election to redeem the Series D Preferred Stock to
the Holders at or prior to the receipt of such gross proceeds and shall set
aside the redemption amount in a separate account for payment to such Holders.
Payment to such Holders shall be made concurrently with the Corporation’s
receipt of such gross proceeds. The outstanding shares of Series D Preferred
Stock shall be deemed automatically cancelled and no longer outstanding upon the
Corporation’s payment of such redemption price in full.

7. Status of Redeemed Stock. In case any shares of Series D Preferred Stock
shall be redeemed or otherwise repurchased or reacquired, the shares so redeemed
or reacquired shall resume the status of authorized but unissued shares of
Preferred Stock and shall no longer be designated as Series D Preferred Stock.

8. Authority to Amend. This Certificate of Designation of Series D Preferred
Stock was adopted by the Corporation’s Board of Directors on August 10, 2006,
and no stockholder consent was required for the adoption thereof pursuant to the
authority conferred upon the Board of Directors by the Certificate of
Incorporation of said Corporation

IN WITNESS WHEREOF, the undersigned, being the Executive Vice President of this
Corporation, has executed this Certificate as of August 11, 2006.

 

VIRAGEN INTERNATIONAL, INC. By:  

/s/ Dennis W. Healey

Name:   Dennis Healey Title:   Executive Vice President

 

A-4